Exhibit 10.4


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT effective as of the 1st
day of January, 2005 (“Agreement”), by and between HANGER ORTHOPEDIC GROUP,
INC., a Delaware corporation (the “Company”), and GEORGE E. McHENRY (the
“Executive”).

        WHEREAS, the parties executed an initial Employment Agreement on August
1, 2001 (“Original Agreement”), which Original Agreement was amended by the
Amended and Restated Employment Agreement, dated April 18, 2003 (“First Amended
Agreement”);

        WHEREAS, the parties hereto desire to amend the First Amended Agreement
to clarify and restate certain terms therein as set forth in this Agreement and
to reflect changes required by the provisions of Internal Revenue Code Section
409A, to be retroactively effective to January 1, 2005; and

        WHEREAS, the Company desires to employ the Executive and to incentivize
the Executive to remain in the employ of the Company, subject to the terms and
conditions set forth below.

        NOW, THEREFORE, in consideration of the promises and mutual agreements
set forth below, both parties agree as follows:

    1.        Employment, Term.

    1.1        Employment.     The Company agrees to employ the Executive in the
position and with the responsibilities, duties, and authority set forth in
Section 2.

    1.2        Term.     The term of the Executive’s employment under this
Agreement shall commence as of the effective date of the Original Agreement and
shall terminate on the fifth anniversary of the effective date thereof, unless
extended or sooner terminated in accordance with this Agreement. In the event
the Executive continues to be employed by the Company following the fifth
anniversary of the effective date of the Original Agreement, this Agreement
shall automatically renew for successive one (1) year terms, unless terminated
pursuant to Section 1.3, Section 6 or Section 7 of this Agreement.

    1.3        Automatic Extension.     As of the fifth anniversary date of the
Original Agreement, and as of each anniversary subsequent thereto (“Automatic
Renewal Date”), unless either party shall have given thirty (30) days’ prior
written notice of non-extension prior to such Automatic Renewal Date, the term
of this Agreement shall be extended automatically for a period of one year. In
the event that the Company gives written notice of non-extension, such notice
shall be considered a Termination without Cause under the provisions of Section
6.4, unless otherwise mutually agreed between the Parties.

    1.4        Office.     The Executive's principal office will be located in
Bethesda, Maryland.

--------------------------------------------------------------------------------

    2.        Position, Duties.

    The Executive shall serve the Company in the positions of Executive Vice
President and Chief Financial Officer. The Executive shall faithfully and
diligently perform the duties appropriate to said positions, which, in addition
to those responsibilities assigned to him from time to time by the Chief
Executive Officer and the Board of Directors of the Company (the “Board of
Directors”), shall include, among other things, responsibility for the
financial, accounting, financial reporting, treasury, tax and audit functions of
the Company. The Executive shall devote his full business time and attention to
the performance of his duties and responsibilities hereunder.

    3.        Salary, Incentive Bonus, Stock Options, Other Benefits.

    3.1        Salary.Commencing after the Executive reports for full time duty
with the Company, on or about October 15, 2001 and continuing during the term of
this Agreement, the Company shall pay to the Executive a minimum base salary at
the rate of Two Hundred Seventy-Five Thousand Dollars ($275,000.00) per annum,
payable in accordance with the standard payroll practices of the Company (the
“Base Salary”). The Base Salary shall be increased to Two Hundred Eighty-Three
Thousand Two Hundred Fifty Dollars ($283,250.00) effective January 1, 2006. The
Executive shall be entitled to such increases in Base Salary during the term
hereof as shall be determined and approved by the Compensation Committee of the
Board of Directors in its sole discretion, taking account of the performance of
the Company and the Executive, and other factors generally considered relevant
to the salaries of executives holding similar positions with enterprises
comparable to the Company.

    3.2        Bonus. In addition to the Base Salary, the Executive shall
participate in the Company’s current bonus plan for senior corporate officers
(the “Bonus Plan”) beginning January 1, 2002, as approved by the Compensation
Committee of the Board of Directors in each calendar year during the term of
this Agreement. The Executive’s target bonus is fifty percent (50%) of the Base
Salary (the “Target Bonus”) and is contingent on the Executive meeting certain
performance criteria and the Company achieving certain year-end financial
criteria, and up to one hundred percent (100%) of the Base Salary (the “Maximum
Bonus”) if the Employee exceeds certain performance criteria and the Company
exceeds certain year-end financial criteria all as determined in the reasonable
discretion of the Board of Directors and its Compensation Committee. The
Executive shall be entitled to such increases in the “Target Bonus” and the
“Maximum Bonus” during the term hereof as shall be determined and approved by
the Compensation Committee of the Board of Directors in its sole discretion,
taking account of the performance of the Company and the Executive, and other
factors generally considered relevant to the salaries of executives holding
similar positions with enterprises comparable to the Company. The bonus shall be
payable upon or within a reasonable period of time after the receipt of the
Company’s audited financial statements for the applicable calendar year in
accordance with the Company’s normal practices. In the event that the Executive
is employed for less than the full calendar year in the year that his employment
under this Agreement terminates (“Termination Year”), the bonus payable to the
Executive shall be subject to Sections 6 and 7 of this Agreement and calculated
based on the Executive meeting certain performance criteria and the Company
achieving certain year-end financial criteria, all as determined by the
Compensation Committee of the Board of Directors, in its sole discretion. Such
bonus shall be pro-rated for the portion of the Termination Year during which
the Executive was employed by the Company. With respect to the bonus for the
Termination Year, any bonus payable pursuant to this Section 3.2 shall be
payable to the Executive on the date on which such bonus payment would otherwise
have been paid to the Executive as if the Termination Date (as defined herein)
had not occurred.

2

--------------------------------------------------------------------------------

    3.3        Stock Options.

    (a)               As an incentive for the Executive’s future performance in
improving shareholder value, the Company shall grant to the Executive options to
purchase seventy-five thousand (75,000) shares of the Company’s common stock,
$0.01 par value per share (the “Stock”), with such options being valued at the
closing price of the Stock on the first day of Executive’s employment. The
Company shall also grant to the Executive options to purchase seventy-five
thousand (75,000) shares of Stock on the first anniversary of Executive’s
commencement date of employment. The Executive may participate in future awards
of options to purchase Stock or restricted shares in a manner consistent with
any stock option plan or restricted share plan adopted by the Company for its
senior corporate officers. Option or restricted share grants subsequent to the
foregoing initial one-year period shall be based upon targets adopted annually
by the Board of Directors, which targets may be derived from budgets generated
by the Company’s management, and the determination as to the amount of such
options or restricted shares, if any, shall be at the sole discretion of the
Board of Directors.

    (b)               The options or restricted shares provided in subparagraph
(a) of this Section 3.3 shall be evidenced by a stock option agreement or
restricted share agreement (“Stock Agreement”) between the Executive and the
Company, which Stock Agreement shall provide for a vesting schedule of four (4)
years, in equal parts, of the options or restricted shares granted thereunder.
Notwithstanding any provisions now or hereafter existing under any stock
incentive plan of the Company, all options or restricted shares granted to the
Executive shall vest in full immediately upon the Termination Date except for
termination of employment pursuant to Section 6.3 or Section 6.5 hereof, and the
Executive (or his estate or legal representative, if applicable) shall
thereafter have twelve (12) months from the Termination Date to exercise such
options, if applicable.

    (c)               Notwithstanding any provisions now or hereafter existing
under any stock option plan or restricted share plan of the Company, in the
event of a Change in Control (as hereinafter defined), all options or restricted
shares provided to the Executive pursuant to Section 3.3(a) of the Original
Agreement or any Stock Agreement shall be granted and shall immediately fully
vest as of the date of such Change in Control with such options or restricted
shares being valued at the closing price of the Company’s common stock on the
day prior to the day of the Change in Control.

    (d)            For purposes of this Agreement, a “Change in Control” shall
be deemed to exist if:

3

--------------------------------------------------------------------------------

  (i) a person, as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (other than the Executive or a group including the
Executive), either (A) acquires twenty percent (20%) or more of the combined
voting power of the outstanding securities of the Company having the right to
vote in elections of directors and such acquisition shall not have been approved
within sixty (60) days following such acquisition by a majority of the
Continuing Directors (as hereinafter defined) then in office, or (B) acquires
fifty percent (50%) or more of the combined voting power of the outstanding
securities of the Company having a right to vote in elections of directors; or


  (ii) Continuing Directors shall for any reason cease to constitute a majority
of the Board of Directors of the Company; or


  (iii) the Company disposes of all or substantially all of the business of the
Company to a party or parties other than a subsidiary or other affiliate of the
Company pursuant to a partial or complete liquidation of the Company, sale of
assets (including stock of a subsidiary of the Company) or otherwise; or


  (iv) the Board of Directors approves the Company’s consolidation or merger
with or into any other person (other than a wholly-owned subsidiary of the
Company), or any other person’s consolidation or merger with or into the
Company, which results in all or part of the outstanding shares of Stock being
changed in any way or converted into or exchanged for stock or other securities
or cash or any other property.


    (e)               For purposes of this Agreement, the term “Continuing
Director” shall mean a member of the Board of Directors who either was a member
of the Board of Directors on the date hereof or who subsequently became a
Director of the Company and whose election, or nomination for election, was
approved by a vote of at least two-thirds (2/3) of the Continuing Directors then
in office.

    3.4        Senior Corporate Officer Benefits.     The Executive shall be
entitled to participate in benefit plans now existing or hereinafter adopted by
the Board of Directors for the senior corporate officers of the Company. Upon a
Change in Control, any interest of the Executive in any future Supplemental
Executive Retirement Plan or deferred compensation plan shall immediately vest.

    3.5        Car Allowance and Parking.     he Executive shall be provided
with (a) a luxury-class automobile leased by the Company under the same terms
and conditions as enjoyed by other senior corporate officers of the Company,
which terms shall include reimbursement for all fuel, toll, maintenance,
insurance and upkeep costs associated with the vehicle and (b) a paid parking
space at the Company’s headquarters. Upon termination of the Executive’s
employment under this Agreement for any reason, the Company may, at its option,
demand the prompt return of the automobile, or, upon the mutual agreement of the
Executive and the Company, the Executive may assume the lease for the
automobile.

4

--------------------------------------------------------------------------------

    3.6        Parachute Penalties.     For all payments made or required to be
made pursuant to the terms of this Agreement, including any payments made with
respect to the Executive’s termination of employment for any reason, the Company
shall determine and pay the Executive, as soon as practicable, an amount
sufficient to cover the gross-up of any excise, income and other taxes resulting
from the imposition of the parachute penalties of the Internal Revenue Code or
applicable state tax laws. Such determination and payment by the Company shall
be made no later than December 31 of the second calendar year following the
calendar year in which the Executive’s date of termination occurs, with such
date of termination to be the last to occur of termination pursuant to the terms
of this Agreement or the date of “separation from service” as set forth in
Proposed Treasury Regulation Section 1.409A-1(h) (the “Termination Date”).

    3.7        Relocation.      The Company agrees to provide the following
relocation benefits and the Executive agrees to execute a promissory note, in
the form attached hereto as Exhibit A, payable to the Company relating hereto
which will require the Executive to reimburse the Company for portions of the
following amounts in the event of termination of the employment of the Executive
pursuant to Sections 6.3 (Due Cause) or Section 6.5 (Voluntary Termination) of
the Original Agreement within the first twenty-four months after commencement of
the term of the Original Agreement on October 15, 2001:

    (a)               reimbursement of all costs incurred by the Executive in
connection with the packing, insuring, transporting and unpacking of his
household items which are moved from his current residence to his new residence
in the state of Maryland, the Commonwealth of Virginia or the District of
Columbia (collectively called the “Washington D.C. Metropolitan Area”) as a
result of his employment hereunder;

    (b)               reimbursement of reasonable costs incurred by Executive,
including transportation, room, and food expenses, for up to two house-hunting
trips from his current state of residence to the Washington D.C. Metropolitan
Area (each house-hunting trip shall consist of a maximum period of five
consecutive calendar days);

    (c)               payment of all closing costs (excluding points),
reasonable fees and commissions to be paid in connection with the sale of the
Executive’s current residence at 10 Blue Herron Court, Medford, NJ 08055;

    (d)               Payment of all closing costs (excluding points),
reasonable fees and expenses directly related to the Executive’s purchase of a
new residence in the Washington D.C. Metropolitan Area;

    (e)               reimbursement of travel costs, lodging, and meals incurred
by the Executive during the first six (6) months immediately following the date
of the Original Agreement, for purposes of the Executive performing his duties
at the Company’s headquarters office located in Bethesda, MD while the Executive
is still residing in his current residence at 10 Blue Herron Court, Medford, NJ
08055; and

5

--------------------------------------------------------------------------------

    (f)               payment to the Executive of five thousand dollars ($5,000)
upon closing of the purchase of the Executive’s new residence in the Washington
D.C. Metropolitan Area to help to offset the expenses incurred by the Executive
in his preparation of his new residence in the Washington D.C. Metropolitan Area
for occupancy by the Executive.

        Any non-deductible portions of any payments made pursuant to Sections
3.7(b), (c), (d) and/or (e) will be paid to executive in an amount equal to (i)
such payment as maybe actually due pursuant to such Sections 3.7 (b), (c), (d)
and/or (e), plus (ii) any federal and state income tax imposed on Executive as a
result of such payment.

    3.8         Other.     The Company agrees to (a) provide or reimburse the
Executive’s costs for a supplemental long-term disability insurance policy and
(b) provide or reimburse the Executive’s costs for a life insurance policy for
the Executive in a minimum amount of two times the Base Salary in addition to
the one times the Base Salary provided in the base benefit package, payable to a
beneficiary of the Executive’s choosing.

    4.        Expense Reimbursement.

    During the term of this Agreement, the Company shall reimburse the Executive
for all reasonable and necessary out-of-pocket expenses incurred by him in
connection with the performance of his duties hereunder, upon presentation of
proper accounts in accordance with the Company’s policies and practices for
senior corporate officers.

    5.        Pension and Welfare Benefits; Vacation.

    5.1        Benefit Plans.      During the term of this Agreement, the
Executive will be eligible to participate in all employee benefit plans and
programs (including, without limitation, 401(k), medical, dental, life, and
disability plans of the Company) offered by the Company from time to time to its
senior corporate officers, subject to the provisions of such plans and programs
as in effect from time to time.

     5.2        Vacation.      The Executive shall be entitled to four (4) weeks
vacation per year.

    6.        Termination of Employment.

    6.1        Death.

    (a)               The Executive’s employment shall be terminated by the
Executive’s death. In the event of the death of the Executive, the Company shall
pay to the estate or other legal representative of the Executive the Base Salary
and vacation as accrued through the Termination Date (at the annual rate then in
effect) and the bonus provided for in Section 3.2 for the Termination Year (as
well as any then earned but unpaid bonus for the year preceding the Termination
Year, if applicable).

6

--------------------------------------------------------------------------------

    (b)               In addition to the payments described in Section 6.1(a),
the Company shall pay a death benefit of an additional eighteen (18) months of
Base Salary and an additional bonus payment (“Additional Bonus Payment”) equal
to one and one-half (1.5) times the Target Bonus for the Termination Year. Such
payment shall be made in one (1) lump sum payment, with such payment to be made
to the estate or other legal representative of the Executive within forty-five
(45) days after receipt by the Company of notice of Executive’s death. Rights
and benefits of the estate or other legal representative of the Executive under
the benefit plans and programs of the Company shall be determined in accordance
with the provisions of such plans and programs.

    6.2        Disability.

    (a)               If the Executive shall become incapacitated by reason of
sickness, accident or other physical or mental disability and shall be entitled
to payment of benefits under the Company’s long term disability plan, the
employment of the Executive may be terminated by the Company or the Executive.
In the event of such termination, the Company shall pay to the Executive the
Base Salary and vacation accrued through the Termination Date (at the annual
rate then in effect) and the bonus provided for in Section 3.2 for the
Termination Year (as well as any then earned but unpaid bonus for the year
preceding the Termination Year, if applicable).

    (b)               In addition to the payments described in Section 6.2(a),
the Company shall pay to the Executive, for a period of six (6) months following
such termination, monthly payments consisting of: (i) the difference between the
Executive’s monthly Base Salary at the Termination Date and the monthly
disability pay benefits received by the Executive and (ii) an amount equal to
one-eighteenth (1/18) of the Additional Bonus Payment; provided, however, that
the Company reserves the right to pay such amounts on a bi-weekly basis. On the
six (6) month anniversary of the Termination Date, Executive shall receive an
amount equal to (i) twelve (12) months of the Executive’s monthly Base Salary at
the Termination Date, less the amount of monthly disability pay benefits to
which Executive will be entitled over the twelve (12) month period immediately
following the six month anniversary of the Termination Date and (ii) two-thirds
(2/3) of the Additional Bonus Payment. Notwithstanding the foregoing, in the
event that the Company is no longer a publicly-traded entity as of the
Termination Date, or ceases to be a publicly-traded entity within the six (6)
month period immediately following the Termination Date, then the Company shall
pay to Executive the payments set forth in this Section 6.2(b), or any unpaid
portion thereof, as applicable, within forty-five (45) days from the later of
(i) the Termination Date or (ii) the date the Company ceased to be a
publicly-traded entity. Rights and benefits of the Executive under the other
benefit plans and programs of the Company shall be determined in accordance with
the terms and provisions of such plans and programs. Notwithstanding the
foregoing, in the event that the death of the Executive occurs within six (6)
months following the Termination Date, the Company shall pay to the Executive’s
estate any unpaid portion of the amounts due to be paid to the Executive
pursuant to this Section 6.2(b) within forty-five (45) days following receipt by
the Company of notice of Executive’s death. Notwithstanding anything in this
Agreement to the contrary, Executive shall not be entitled to any payments under
this Section 6.2(b) unless Executive has first duly executed the form of
agreement and general release attached hereto as Exhibit B (“Release”) on or
immediately following the Termination Date; provided, however, that, in the
event of any change in any applicable law (or interpretation thereof), the
Release shall be subject to reasonable modification by the parties so as to
preserve the intent of the parties with respect to such Release.

7

--------------------------------------------------------------------------------

    6.3        Due Cause.     The employment of Executive hereunder may be
terminated by the Company at any time for Due Cause (as hereinafter defined). In
the event of such termination, the Company shall pay to the Executive the Base
Salary (at the annual rate then in effect) and vacation accrued through the
Termination Date and not theretofore paid to the Executive. Rights and benefits
of the Executive or his transferee under the benefit plans and programs of the
Company shall be determined in accordance with the provisions of such plans and
programs. For purposes hereof, “Due Cause” shall be defined as (a) the
Executive’s willful and continuing failure to discharge duties and
responsibilities under this Agreement after having been given notice in writing
and opportunity to cure, (b) any material act of dishonesty involving the
Company, or (c) conviction of a felony.

    6.4        Termination by the Company Without Cause.

    (a)               The Company may terminate the Executive’s employment at
any time, for whatever reason it deems appropriate or without reason; provided,
however, that in the event that such termination is not pursuant to Section 6.1
(Death); 6.2 (Disability); 6.3 (Due Cause); or 6.5 (Voluntary Termination), the
Company shall pay to the Executive the Base Salary and vacation accrued through
the Termination Date (at the annual rate then in effect) and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable).

    (b)               In addition to the payments described in Section 6.4(a),
the Company shall pay to the Executive a severance payment in an amount equal to
eighteen (18) months of the Base Salary (at the annual rate in effect
immediately prior to termination) and the Additional Bonus Payment, with such
payment to be made to the Executive in one lump sum on the six month anniversary
of the Termination Date. For eighteen (18) months following termination pursuant
to this Section 6.4(b), the Company shall (i) reimburse the Executive for his
reasonable costs of medical and dental coverage as provided under COBRA, and
(ii) reimburse the Executive for his reasonable costs incurred in maintaining
his life and disability coverage and all other benefits granted to the Executive
in Sections 3.4, 3.6, 3.8 and 5.1, each at levels substantially equivalent to
those provided by the Company to the Executive immediately prior to the
termination of his employment (including such other benefits as shall be
provided to senior corporate officers of the Company in lieu of such benefits
from time to time during the severance payment period), on the same basis,
including the Company’s payment of premiums and contributions, as such benefits
are provided to other senior corporate officers of the Company or were provided
to the Executive prior to the termination. In addition, for a period of eighteen
(18) months following the Termination Date, the Executive will be provided with
outplacement services commensurate with those provided to other senior corporate
officers of the Company through a vendor selected by the Company. Rights and
benefits of the Executive or transferee under the benefit plans and programs of
the Company shall be determined in accordance with the provisions of such plans
and programs. Notwithstanding the foregoing, in the event that the Company is no
longer a publicly-traded entity as of the Termination Date, or ceases to be a
publicly-traded entity within the six (6) month period immediately following the
Termination Date, then the Company shall pay to Executive the payments set forth
in this Section 6.4(b), or any unpaid portion thereof, as applicable, within
forty-five (45) days from the later of (i) the Termination Date or (ii) the date
the Company ceased to be a publicly-traded entity. Notwithstanding the
foregoing, in the event that the death of the Executive occurs within six (6)
months following the Termination Date, the Company shall pay to the Executive’s
estate any unpaid portion of the amounts due to be paid to the Executive
pursuant to this Section 6.4(b) within forty-five (45) days following receipt by
the Company of notice of Executive’s death. Notwithstanding anything in this
Agreement to the contrary, Executive shall not be entitled to any payments under
this Section 6.4(b) unless Executive has first duly executed the Release on or
immediately following the Termination Date; provided, however, that, in the
event of any change in any applicable law (or interpretation thereof), the
Release shall be subject to reasonable modification by the parties so as to
preserve the intent of the parties with respect to such Release.

8

--------------------------------------------------------------------------------

    6.5        Voluntary Termination.

    The Executive may terminate his employment with the Company at any time upon
sixty (60) days’ prior written notice to the Company and the Company shall pay
to the Executive the Base Salary and vacation accrued through the Termination
Date (at the annual rate then in effect) and the bonus provided for in Section
3.2 for the Termination Year (as well as any then earned but unpaid bonus for
the year preceding the Termination Year, if applicable). Except as otherwise
provided in this Agreement, rights and benefits of the Executive or his
transferee under the benefit plans and programs of the Company shall be
determined in accordance with provisions of such plans and programs.

    7.        Change In Control and Termination Provisions.

    If within a two (2) year period following any Change in Control there
occurs:

    (a)               any termination of the Executive (other than as set forth
in Section 6.1 (Death), 6.2 (Disability), 6.3 (Due Cause) or 6.5 (Voluntary
Termination) of this Agreement);

    (b)               a material diminution of the Executive’s responsibilities,
as compared to the Executive’s responsibilities immediately prior to the Change
in Control;

    (c)               any reduction in the Base Salary or Bonus Plan targets (as
distinguished from the payments received thereunder), as compared to such Base
Salary or such targets as of the date immediately prior to the Change in
Control;

    (d)               any failure to provide the Executive with benefits: (1) at
least as favorable as those enjoyed by similarly-situated senior corporate
officers of the Company under the Company’s pension, life insurance, medical,
health and accident, disability or other written employee plans under which the
form and/or amounts of benefits are prescribed in applicable documents or (2)
granted to the Executive by this Agreement;

9

--------------------------------------------------------------------------------

    (e)               any relocation of the Executive’s principal site of
employment to a location more than twenty-five (25) miles from the Executive’s
principal place of employment as of the date immediately prior to the Change in
Control; or

    (f)               any material breach of this Agreement by the Company;

then, at the option of the Executive, exercisable by the Executive within ninety
(90) days after the occurrence of any of the foregoing events, the Executive may
resign his employment with the Company (or, if involuntarily terminated, give
notice of his intention to collect benefits under this Agreement) by delivering
a notice in writing (the “Notice of Termination”) to the Company, and the
Executive shall be entitled to receive the Base Salary and vacation accrued to
the Termination Date (at the annual rate then in effect) and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable). In the
event of a termination of the Executive’s employment under this Section 7, the
Company shall pay to the Executive the Base Salary and vacation accrued through
the Termination Date (at the annual rate then in effect) and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable). In
addition, the Company shall pay to the Executive severance and the Additional
Bonus Payment and provide all benefits and grants in accordance with the
provisions of Section 6.4(b). Notwithstanding the foregoing, in the event that
the Company is no longer a publicly-traded entity as of the Termination Date, or
ceases to be a publicly-traded entity within the six (6) month period
immediately following the Termination Date, then the Company shall pay to
Executive the payments set forth in this Section 7, or any unpaid portion
thereof, as applicable, within forty-five (45) days from the later of (i) the
Termination Date or (ii) the date the Company ceased to be a publicly-traded
entity. Notwithstanding the foregoing, in the event that the death of the
Executive occurs within six (6) months following the Termination Date, the
Company shall pay to the Executive’s estate any unpaid portion of the amounts
due to be paid to the Executive pursuant to this Section 7 within forty-five
(45) days following receipt by the Company of notice of Executive’s death.
Notwithstanding anything contained in this Agreement to the contrary, Executive
shall not be entitled to any payments under this Section 7 unless Executive has
first duly executed the Release on or immediately following the Termination
Date; provided, however, that, in the event of any change in any applicable law
(or interpretation thereof), the Release shall be subject to reasonable
modification by the parties so as to preserve the intent of the parties with
respect to such Release.

    8.        Confidential Information.

    8.1        Nondisclosure.    Unless the Executive secures the Company’s
written consent, the Executive will not, for a period of two (2) years after the
Termination Date, disclose, use, disseminate, lecture upon, or publish
Confidential Information, whether or not such Confidential Information was
developed by him.

    8.2        Confidential Information Defined.     “Confidential Information”
means information disclosed to the Executive or known by him as a result of his
employment with the Company, not generally known in the industry, about the
Company’s services, products, or customers, including, but not limited to,
clinical programs, procedures and protocols, research, operating manuals,
business methods, financial strategic planning, client retention, customer and
supplier lists, data processing, insurance plans, risk management, marketing,
contracting, selling and employees.

10

--------------------------------------------------------------------------------

    9.        Interference With the Company.

    The Executive will not, for a period of two (2) years after the Termination
Date, directly or indirectly (i) engage, whether as principal, agent, investor,
representative, stockholder (other than as the holder of not more than five
percent (5%) of the stock or equity of any corporation the capital stock of
which is publicly traded), employee, consultant, volunteer or otherwise, with or
without pay, in any activity or business venture anywhere within the continental
United States that is competitive with the business of the Company on the
Termination Date, (ii) solicit or entice or endeavor to solicit or entice away
from the Company any director, officer, employee, agent or consultant of the
Company, either on his own account or for any person, firm, corporation or other
organization, regardless of whether the person solicited would commit any breach
of such person’s contract of employment by reason of leaving the Company’s
service; (iii) solicit or entice or endeavor to solicit or entice away any of
the clients or customers of the Company as of the Termination Date for the
purpose of competing with the business of the Company, either on his own account
or for any other person, firm, corporation or organization; (iv) employ or
otherwise utilize (whether as a consultant, advisor or otherwise) any person who
was a director, officer, or employee of the Company at any time during the two
years preceding the Termination Date, unless such person’s employment was
terminated by the Company; or (v) employ or otherwise utilize (whether as a
consultant, advisor or otherwise) any person who is or may be likely to be in
possession of any Confidential Information. The parties hereto agree that if, in
any proceeding, the Court or other authority shall refuse to enforce covenants
set forth in this Section 9, because such covenants cover too extensive a
geographic area or too long a period of time, any such covenant shall be deemed
appropriately amended and modified in keeping with the intention of the parties
to the maximum extent permitted by law.

    10.        Injunctive Relief.

    In the event that the Company seeks an injunction or similar equitable
relief for the breach or threatened breach of the provisions of Sections 8 or 9
of this Agreement, the Executive agrees that the Executive shall not use the
availability of arbitration in Section 15 hereof as grounds for the dismissal of
any such injunctive action.

    11.        Successors and Assigns.

    11.1        Assignment by the Company.     The Company shall require any
successors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. As used in this Section, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law and this Agreement shall be
binding upon and inure to the benefit of, the Company, as so defined. The
Company and the Executive agree that the Company may not assign this Agreement
without the express, written consent of the Executive.

11

--------------------------------------------------------------------------------

    11.2        Assignment by the Executive.     The Executive may not assign
this Agreement or any part thereof without the prior written consent of a
majority of the Board of Directors; provided, however, that nothing herein shall
preclude one or more beneficiaries of the Executive from receiving any amount
that may be payable following the occurrence of his legal incompetency or his
death and shall not preclude the legal representative of his estate from
receiving such amount or from assigning any right hereunder to the person or
persons entitled thereto under his will or, in the case of intestacy, to the
person or persons entitled thereto under the laws of intestacy applicable to his
estate. The term “beneficiaries,” as used in this Agreement, shall mean a
beneficiary or beneficiaries so designated to receive any such amount or, if no
beneficiary has been so designated, the legal representative of the Executive
(in the event of his incompetency) or the Executive’s estate.

    12.        Governing Law.

    This Agreement shall be deemed a contract made under, and for all purposes
shall be construed in accordance with, the laws of the State of Delaware
applicable to contracts to be performed entirely within such state. In the event
that a court of any jurisdiction shall hold any of the provisions of this
Agreement to be wholly or partially unenforceable for any reason, such
determination shall not bar or in any way affect the Company’s right to relief
as provided for herein within the courts of any other jurisdiction. Such
provisions, as they relate to each jurisdiction, are, for this purpose,
severable into diverse and independent covenants. Service of process on the
parties hereto at the addresses set forth herein shall be deemed adequate
service of process.

    13.        Entire Agreement.

    This Agreement contains all the understandings and representations between
the parties pertaining to the subject matter hereof and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them.

    14.        Amendment, Modification, Waiver.

    No provision of this Agreement may be amended or modified unless such
amendment or modification is agreed to in writing and signed by the Executive
and by a duly authorized representative of the Company other than the Executive.
Except as otherwise specifically provided for in this Agreement, no waiver by
either party of any breach by the other party of any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either party in exercising
any right, power, or privilege hereunder operate as a waiver thereof to preclude
any other or further exercise thereof, or exercise of any other such right,
power, or privilege. Notwithstanding anything in this Agreement to the contrary,
the Company shall unilaterally have the right to amend this Agreement to comply
with Section 409A of the Internal Revenue Code.

12

--------------------------------------------------------------------------------

    15.        Arbitration.

    The Company and the Executive will attempt amicably to resolve disagreements
and disputes hereunder or in connection with the employment of Executive by
negotiation. If the matter is not amicably resolved through negotiation, within
thirty (30) days after written notice from either party, any controversy,
dispute or disagreement arising out of or relating to this Agreement, or the
branch thereof, will be subject to exclusive, final, and binding arbitration,
which will be conducted in Washington, DC in accordance with the Labor
Arbitration Rules of Procedure of the American Arbitration Association. Either
party may bring a court action to compel arbitration under this Agreement or to
enforce an arbitration award.

    16.        Notices.

    Any notice to be given hereunder shall be in writing and delivered
personally or sent by certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or at such other
address as such party may subsequently be designated by like notice:

  If to the Company:


  Hanger Orthopedic Group, Inc.
2 Bethesda Metro Center, Suite 1200
Bethesda, MD 20814
Attention: Chief Executive Officer


  If to the Executive:


  George E. McHenry
25205 Bonny Brook Lane
Gaithersburg, MD 20882


    17.        Severability.

    Should any provision of this Agreement be held by a court or arbitration
panel of competent jurisdiction to be enforceable only if modified, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court or arbitration panel is
expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties expressly agree that this Agreement as so modified by the
court or arbitration panel shall be binding upon and enforceable against each of
them. In any event, should one or more of the provisions of this Agreement be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
if such provision or provisions are not modified as provided above, this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provisions had never been set forth herein.

13

--------------------------------------------------------------------------------

    18.        Withholding.

    Anything to the contrary notwithstanding, all payments required to be made
by the Company hereunder to the Executive or his beneficiaries, including his
estate, shall be subject to withholding of such amounts relating to taxes as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provisions for payment of
taxes as permitted by law, provided it is satisfied in its sole discretion that
all requirements of law affecting its responsibilities to withhold such taxes
have been satisfied.

    19.        Survivorship.

    The respective rights and obligations of the parties hereunder shall survive
any termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

    [The next page is the signature page.]

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the 27th day of March, 2006.

    HANGER ORTHOPEDIC GROUP, INC.                      By: /s/ Ivan R. Sabel  
         Ivan R. Sabel            Chairman and Chief Executive Officer         
          /s/ George E. McHenry      George E. McHenry  

--------------------------------------------------------------------------------


EXHIBIT B


AGREEMENT AND GENERAL RELEASE

[Attached.]

16